Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
	Examiner presents this updated Office Action (OA) with claims 13-18 Examined on the merits for Applicant’s consideration, and “Restarting Period for Response” effective on submission of the OA.  The previous Office Action (with claims 1-12 Examined) submitted on December 16, 2020 is cancelled without prejudice and therefore Applicant need not respond to said latter Office Action.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
same invention as that of claims 1 and 7 respectively of co-pending Application 16/536,986 hereinafter as ‘986. This is a statutory double patenting rejection.
Claims 13 and 16 of this application is patentably indistinct from claims 1 and 7 of Application No. 16/536,986 . Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The subject claims are contrasted below with differences underlined in each case;
Instant App: 16/064,894
Co-Pend Case: 16/536,986
13. (New) A method for transmitting a signal in a wireless communication system, the method performed by a user equipment (UE) and comprising: 

transmitting sidelink control information (SCI) to another UE through a physical sidelink control channel (PSCCH); 




wherein the sidelink control information includes 1-bit information, and 
wherein the 1-bit information informs whether or not a transport block size (TBS) scaling and a rate matching are included in a transmission format of the data.
1. (Original) A method of transmitting a signal by a user equipment (UE) in a wireless communication system, the method comprising: 

transmitting sidelink control information (SCI) to another UE through a physical sidelink control channel (PSCCH); 



wherein the SCI comprises 1-bit information that indicates whether a transmission format of the data comprises both transport block size (TBS) scaling and rate-matching.


Based on the foregoing comparison, it is evident the claims are phrased differently to claim the same subject matter or invention. The contrast of claims is only in synonyms of phrases underlined, however both Applications (i.e. ‘894 and ‘986) claim the “same invention” even though not verbatim, and therefore are rejected accordingly. 
Similarly, claim 16 (of ‘894) is same as claim 7 (of ‘986) and therefore rejected for same reasonings.
Further, claims 14-15 and 17-18 (of ‘894) are rejected against claims 2, 6 and 8, 12 respectively (of ‘986) for same reasonings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0338319 A1) hereinafter as Kim, and in view of Ouchi et al (US 2019/0229964 A1) hereinafter as Ouchi.
Regarding claim(s) 13 and 17, Kim discloses method for transmitting a signal in a wireless communication system (see Fig(s). 10-11 a wireless communication system), the method performed by a user equipment (UE) (see Fig(s). 14, a wireless system with eNB and UE’s 1 and 2) and comprising: 
transmitting sidelink control information (SCI) to another UE through a physical sidelink control channel (PSCCH) (see Fig(s). 14, D2D communications between UE1 and UE2, see ¶ 376, D2D control information is transmitted as a Sidelink Control Information (SCI), …. sent and received over a PSCCH (Physical Sidelink Control Channel); and 
transmitting data scheduled by the SCI to the another UE through a physical sidelink shared channel (PSSCH), (see Fig(s). 14, see ¶ 377, 381-407, the control information is transmitted by the broadcasting UE. The control information explicitly and/or implicitly indicate the position of the resource for the data reception in associated with the physical channel (that is, the PSSCH) transporting the D2D direct communication data.).

Kim fails to explicitly disclose wherein the sidelink control information includes 1-bit information, and wherein the 1-bit information informs whether or not a transport block size (TBS) scaling and a rate matching are included in a transmission format of the data.  
Ouchi discloses sidelink control information includes 1-bit information (see ¶ 155-157, SCI is used to transport the sidelink scheduling …A field for the SCI is defined in the SCI format which is mapped to a prescribed information bit.), and wherein the 1-bit information informs whether or not a transport block size (TBS) scaling and a rate matching are included in a transmission format of the data (see ¶ 157, 159, 357, 396, the SCI capability of changing the mapping pattern in the resource pool based on the terminal apparatus .. is supported in the terminal apparatus, that is to be transmitted to another terminal apparatus and/or the base station apparatus, the mapping pattern indicated by the field indicating the mapping pattern with TBS and/or rate matching).
Control information to be transmitted amongst UE’s having different configurations coexist in the same area (i.e. 3G vs 4G etc) provides for a robust wireless communication system.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Ouchi within Kim, so as to provide for a robust wireless communication system where different configurations coexist in the same area.

a value of the 1-bit information is 1). However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate Applicants claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Exparte Masham 2 USPQ2d 1647 1987). Transmission of control information for a given bit value format is user defined and therefor can be either set to “0” or “1” to indicate desired data such as TBS and rate matching without deviating from the invention at hand.

Regarding claim(s) 15 and 18, Ouchi discloses wherein the data is vehicle-to-everything (V2X) related data (see ¶ 5, 343 configuration for V2X communication except for the pedestrian terminal apparatus (that is, configuration for the sidelink communication and/or sidelink discovery in the vehicular terminal apparatus)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411